DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 because though the preamble of claim 12 recites a computing device, the body of the claim recites computer program steps as a “parser”, “combination identifier”, “combination optimizer”, and “manufacturing file generator”, which are nothing more than just programmed instructions to be performed by the computing device. Therefore the steps of the “parser”, “combination identifier”, “combination optimizer”, and “manufacturing file generator” are non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “the steps“ in line 2. There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1-11 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chernyak et al.(hereinafter “Chernyak”, US 2005/0080502).
Regarding claims 1 and 12, Chernyak describes a computer implemented method for generating a manufacturing process for producing at least one hardware component (0024 lines 1-17), said method comprising the steps of: 
retrieving, via a communications interface adapted to interact with a user through a communications link, an input from said user, the input is associated with a description of said at least one hardware component (0085 lines 1-13); 
parsing, at a processor of a computing device, the input to produce one or more keywords corresponds to the description (0092 lines 1-7); 
identifying, at the processor, at least a combination of one or more components from a pre-stored list components, the combination of one or more components is identified by matching the one or more produced keywords with at least a description associated with each of components available in the pre-stored list of components (0097 lines 13-18);
optimizing, at the processor, the identified combination of one or more components (0085 lines 1-13); 
generating, at the processor, at least one production file having at least one of a software code, a library file, an stereolithography (STL) file, or a gerber file from said optimized combination, the at least one production file is associated with the manufacturing process for producing the at least one hardware component (0127 lines 1-14).
Regarding claim 2, Chernyak describes transmitting, by the processor, said at least one production file generated to one or more manufacturing machine for the manufacturing process for producing the at least one hardware component (0127 lines 1-14).  
Regarding claim 3, Chernyak provides optimizing, at the processor, positions of one or more sub components associated the at least one hardware component, as presented on a display of the computing device, available in the at least one production file (Fig. 6: 91).  
Regarding claim 4, Chernyak provides auto routing, at the processor, a final electronic parts placement and connection schemes, as presented on a display of the computing device, available in the at least one production file (0115 lines 1-19).
Regarding claim 11, Chernyak provides wherein the input is received in the form of any or combination of contents selected from a text, an image, an audio, a video, or an animation (Fig. 6: 91).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649